Citation Nr: 1409591	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-28 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether there was clear and unmistakable error in a January 1971 rating decision which denied service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.  He died in February 2012.  The United States Court of Appeals for Veterans Claims (Court) granted his widow's motion for substitution in July 2012.  Accordingly, she is the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In December 2010, the Board issued a decision that denied finding that there was clear and unmistakable error in a January 1971 rating decision which denied service connection for bilateral hearing loss.  The Veteran, prior to his death, appealed this issue to the United States Court of Appeals for Veterans Claims (Court), which in June 2013 issued a Memorandum Decision in which it set aside the Board's December 2010 decision and remanded for adequate reasons and bases.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2)  (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

The unappealed January 1971 rating decision which denied service connection for bilateral hearing loss considered the correct facts and correctly applied the law as it then existed, did not involve error that would undebatably lead to a different result if such error was corrected, and was supported by the evidence then of record.



CONCLUSION OF LAW

The January 1971 rating decision which denied service connection for bilateral hearing loss did not contain clear and unmistakable error (CUE).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has several duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  These provisions are not, however, applicable to a CUE claim.  Livesay v. Principi, 15 Vet. App. 165 (2001). 

The appellant claims that the RO's January 1971 rating decision contained CUE because service connection for bilateral hearing loss was denied.  Although the Veteran filed a timely notice of disagreement with the 1971 decision, which was followed by a March 1971 statement of the case, he did not file a substantive appeal, and thus the January 1971 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Rating decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a). 

In order to determine whether CUE was present in a prior determination it must be shown that (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994). 

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated). 

Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. 310.  Similarly, neither are too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id. 

A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  The laws at the time of the RO or Board decision being attacked should be used.  See, e.g., Fournier v. Shinseki, 23 Vet. App. 480 (2010) (finding that it was not CUE to determine that a claim was not pending when the regulations pertaining to notice and denial at the time of such notice were followed).   

The appellant asserts that the RO erroneously failed to grant service connection for the Veteran's bilateral hearing loss in the January 1971 rating decision.  A November 2007 letter from the appellant's representative notes that the RO's January 1971 rating decision denied service connection for bilateral hearing loss, "because the evidence failed to show that [the Veteran's] hearing loss was aggravated beyond its normal progression as a result of service."  The Veteran's representative then argues that the RO failed to provide a medical opinion to substantiate this conclusion, and that the RO failed to take into consideration 38 C.F.R. § 3.303(a), which states that an injury or disease resulting in disability inservice can be shown "by affirmatively showing inception or aggravation during service or through the application of statutory presumptions."  38 C.F.R. § 3.303(a) (1970). 

The Court, in its June 2013 Memorandum Decision, also found that an analysis must take place as to whether the clear and unmistakable evidence rebuttal standard of 38 C.F.R. § 3.306(b) had been properly considered and applied by the RO in the January 1971 rating decision.  In particular, "clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts to determine whether the increase is due to the natural progress of the condition."  38 C.F.R. § 3.303(b) (1970).

Historically, the Veteran served on active duty in the Air Force from November 1963 to November 1967.  The Veteran's January 1963 enlistment examination indicated that his ears were normal on clinical examination.  An audiological evaluation at that time revealed pure tone thresholds, in decibels, as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
-
25 (30)
LEFT
5 (20)
-5 (5)
-5 (5)
-
35 (40)

(Note: The November 1963 audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  

A review of the Veteran's service treatment records revealed treatment for ear wax removal in February 1964, and for otitis externa and ear aches during 1965.  The Veteran's October 1967 separation examination indicated that his ears were normal on clinical examination.  An audiological evaluation at that time revealed, pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
15 (25)
10 (15)
LEFT
0 (15)
10 (20)
5 (15)
30 (40)
60 (65)

(Note: In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  The Veteran also denied having a history of ear trouble on a medical history report completed in October 1967. 

A February 1970 private treatment report noted that the Veteran was a drop forge employee with bilateral moderate neuro-sensory hearing loss.  The physician noted that the veteran had "reached the level where he needs a hearing aid."  The phrasing of this statement is indicative of a progression of hearing loss from a level not needing hearing aids to "reaching" the level where a hearing aid is needed.  A November 1970 private treatment report noted a diagnosis of partial deafness with nerve loss of hearing in both ears.  The report also noted that this condition may be progressive.  In May 1970, the Veteran filed his original claim seeking service connection for hearing loss "aggravated by service." 

In January 1971, the RO issued a rating decision which concluded that the Veteran had preexisting hearing loss that had "become progressively worse."  The decision included notation that it considered the findings within the service treatment records, as well as the February 1970 and November 1970 private records.  The RO's rating decision also noted that, "[t]here is no evidence however, of any incident or trauma in service that caused the condition to worsen beyond its natural progress."  It then denied service connection for bilateral hearing loss. 

Initially, the Veteran's representative has not contended, and the evidence does not reflect, any notice deficiency with respect to the January 1971 rating decision.  See 38 C.F.R. § 3.105.  Moreover, the RO was not required to provide a detailed factual basis for the rating action taken in the January 1971 rating decision.  See, e.g., Hauck v. Nicholson, 403 F.3d 1303 (Fed. Cir. 2005) (holding that rating decisions were not required to set forth in detail the factual bases for their decisions before the 1990 effective date of 38 U.S.C.A. § 5104(b)).  Indeed, in absence of evidence to the contrary, the rating board is presumed to have made the requisite findings.  Id.  at 1305-06. 

After reviewing the claims file, the Board concludes that the January 1971 rating decision was not clearly and unmistakably erroneous.  There was no error of fact or law that if evaluated by the Board would result in a manifestly different conclusion to which reasonable minds could not differ.  Specifically, the rating decision acknowledged that the Veteran had preexisting hearing loss that had become progressively worse.  The rating decision also determined, however, that there was no evidence of any incident or trauma in service that caused the condition to worsen beyond its natural progress.  To the extent the appellant is challenging this interpretation of the evidence of record at that time, her claim must fail.  Allegations that previous adjudications had improperly weighed and evaluated the 
evidence also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44. 

Moreover, the pertinent statutory and regulatory provisions extant at the time of the January 1971 decision were correctly applied.  While the Veteran's representative contends that the RO failed to take into consideration 38 C.F.R. 3.303(a) in denying service connection for bilateral hearing loss, the record reflects that the RO indeed found that the Veteran's bilateral hearing loss pre-existed military service.  The RO also found that the service treatment records indicated that the Veteran's pre-existing hearing loss had become progressively worse.  The RO also found, however, that there was no evidence of record that the Veteran's pre-existing bilateral hearing loss worsened "beyond its natural progress."  Pursuant to this conclusion, aggravation was not shown pursuant to the requirements of 38 C.F.R. 3.306(a), which at the time stated: 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in a specific disability is due to the natural progress of the disease.  

38 C.F.R. 3.306(a) (1970). 

As to whether the RO found that there was clear and unmistakable evidence (obvious or manifest) to rebut the presumption of aggravation in this case, since there was a finding that a preservice disability underwent an increase in severity during service, the RO specifically noted the private findings that the Veteran's sort of hearing loss is progressive in nature and then found that the progressive worsening was not due to any event of service, but was rather due to the natural progress of the hearing loss experienced by the Veteran.  In this case, the Board finds that the RO cited the evidence showing the nature of the disability as progressive and made a determination that the progression observed during service was due to the natural progress of the hearing loss disability.  In so doing, the RO essentially determined that there was not clear and unmistakable evidence to rebut the presumption of aggravation.  The RO did, therefore, adequately consider and apply 38 C.F.R. § 3.306(b) at the time of the January 1971 decision.  Again, the RO was not required to provide a detailed factual basis for the rating action taken in the January 1971 rating decision.  See Hauck, 403 F.3d 1303.  

Accordingly, the unappealed January 1971 rating decision which denied service connection for bilateral hearing loss considered the correct facts and correctly applied the law as it then existed (including both 38 C.F.R. § 3.306(a) and (b)), did not involve error that would undebatably lead to a different result if such error was corrected, and was supported by the evidence then of record.  

For the foregoing reasons, the Board finds that the January 1971 rating decision is valid, does not contain CUE and remains final.  38 U.S.C.A. § 7105 (West 2002).  This being the case, the appellant's CUE claim is denied.






ORDER

The January 1971 rating decision, which denied service connection for bilateral hearing loss, did not contain CUE; the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


